Citation Nr: 1605763	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-24 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with Barrett's esophagus, to include intestinal metaplasia with low-grade dysplasia.

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

3.  Entitlement to an increased rating for traumatic arthritis of the cervical spine, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for degenerative labral tear and chondromalacia with bursitis of the right shoulder, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for the left elbow, now with carpal tunnel syndrome, status post ulnar nerve surgery and surgical decompression, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for the left knee, status post meniscectomy, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for the right foot, status post Haglund's deformity repair, currently rated as 10 percent disabling.

8.  Entitlement to a compensable rating for residual scar of the left elbow, status post ulnar nerve surgery.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the September 2010 rating decision, the RO, in relevant part, granted service connection for hiatal hernia with Barrett's esophagus, to include intestinal metaplasia with low-grade dysplasia and rated it as 10 percent disabling, effective January 28, 2010.  The RO also continued a 10 percent rating for the left elbow, now with carpal tunnel syndrome, status post ulnar nerve surgery and surgical decompression.

In the December 2011 rating decision, the RO granted service connection for ischemic heart disease and rated it as 10 percent disabling, effective July 28, 2011.  In that rating decision, the RO, in relevant part, also continued ratings for the remaining five issues currently on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

On his July 2014 substantive appeal form, the Veteran requested a Board hearing at a local VA office.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case must be remanded to the RO to schedule the Veteran for a Travel Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the appropriate RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

